Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Repeated Election of Species Requirement with Explanation
It is noted that the response filed on October 14th 2021 is incomplete.  This action further explains the requirement, to better enable Applicant to comply with the requirement, including an election of one species in each category listed below.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species in two categories as follows (and for which an election of one species in each category is required):

Category I
A. Figure 4;
B. Figure 5;

Category II
X. Figure 6; and
Y. Figure 7.

The species are independent or distinct because each species of each category is disclosed and shown as structurally distinct from each of the other species within that category and each of the species occupies the same space and/or performs the same function as each of the other species within the same category such that these species are mutually exclusive of each other within each category.  In particular, with regard to the election requirement between species A (shown in Figure 4) and species B (shown in Figure 5), the search details and text search terms are distinct for the notches and rotational engagement/disengagement of species B described in paragraph 0053-0054 relative to the structure and description of that which is shown in species A and described in paragraph 0048.  With regard to the election requirement between species X (shown in Figure 6) and species Y (shown in Figure 7), the description of a separate plate 190 that is proximate to and behind the pivot axle 180 of species Y described in paragraph 0057 requires searching for different details and/or a different search query than the structure of the range limiter coupled directly to the pivot axle 180 of species X shown in Figure 6 and described in paragraph 0055.  In addition, these species are not obvious variants of each other based on the current record.
Also, it is noted that although paragraph 0058 states that two or more of the species may be used together, species A and species B occupy the same space and would not be used simultaneously.  Likewise, species X and Y are disclosed as both being disposed within the backrest and would not be used simultaneously.  Species A and B adjust a length of the limiter 150, whereas species X and Y adjust a position of the limiter 150 relative to the pivot axle 180.  As such, election in each of the two categories is required.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Joseph Butscher to request an oral election to the above restriction requirement on about 07/23/2021, but did not result in an election being made.  Applicant’s representative responded on October 14 2021, but only with an election in category I, whereas to be complete, election of one species in each category is required.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636